DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 19 is new.  Claims 1-8 and 17 are cancelled. Claims 9-16, 18 and 19 are pending and under examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 

Priority
	The instant application claims priority from Chinese Application CN201910778700.6 filed on 8/22/2019.  

Rejections Withdrawn
	The rejection under USC 101 over cancelled claims 1-8 and 17 is withdrawn per applicant’s cancellation of the claims.
	The rejection under USC 102(a)(1) over Mishima US 5262153 is modified with an evidentiary reference to provide for the inherent tyrosinase activity of lactic acid (a metabolite of lactic acid bacteria).  
	The rejection under USC 102(a)(1) over Chiu CN 105985918A is modified with an evidentiary reference to show that lactic acid is a metabolite from such bacteria that also has tyrosinase inhibitory activity (see below).  Thus, tyrosinase inhibitory activity is inherent to formulations of Chiu.    
	The rejection under USC 102(a)(1) over Hsieh US 20180206541A1 is withdrawn per applicant’s claim cancellations, amendments and arguments.  
	The rejection under USC 103 over Kitamura and Hsieh is withdrawn as the examiner has found a new rejection to address the tyrosinase inhibitory activity of associated metabolites.
The rejection under USC 103 over Kim and Hsieh is withdrawn as the examiner has found a new rejection to address the tyrosinase inhibitory activity of associated metabolites.
The rejection under obviousness-type double patenting over copending application 16/685445 is withdrawn as the scope of the claims of ‘445 now require bacteria strains to be present in a composite using strains different than claim 9 of the instant application while the instant still only requires the metabolite and not the bacteria (cells).  
For the withdrawn rejections, applicant’s arguments are now moot.  
In regards the rejections under USC 102, an evidentiary reference has now been introduced to evidence the presence of tyrosinase inhibitory activity in the prior art methods. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena. The claim(s) recite(s) administering a composition with a fermentation metabolite of a group of lactic acid bacteria that would produce lactic acid as a fermentation metabolite.  Lactic acid is found in naturally fermented fruits like tomatoes and cherries and milk (even unaltered natural milk).  These are products that are naturally consumed by individuals having skin.  Chan (cited below in art rejections) evidences in section 2.2.1 that lactic acid, a metabolite of lactic acid bacteria, is crucial to inhibit tyrosinase activity.  Additionally, the record shows that lactic acid bacteria produce such metabolites like lactic acid.  Bacteria of many types are present on the body of humans and animals where produced lactic acid would contact various areas of the body including skin.  This judicial exception is not integrated into a practical application because it reads on natural consumption of lactic acid foods or bacterial processes occurring on the body where bacteria are found throughout an animal body including skin and the gut.  Thus, since such bacterial metabolites where known to be naturally administered to subjects and such naturally occurring metabolites like lactic acid and others that naturally have tyrosinase inhibitory activity.  Even if it was not formerly recognized that these natural phenomena resulted in some amount of skin whitening/lightening, the fact that such metabolites were administered by natural means to subjects having skin (all humans and animals) meant the effect occurred. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is indefinite for the use of “at least one of…..and….” for the group of lactic acid bacterium strains.  The use of “at least one of…. and…” makes it unclear whether this is meant to be a group of options where one or a few might be selected from, or a situation where one must choose at least one of each of the items listed due to the presence of “and”.  For the purpose of compact prosecution, the examiner will read this as a group of options where one or a few might be selected.  The applicant might amend the “and” to “or” or to convert the group into a Markush group with the wording “selected from the group consisting of ….. and…”.  
	Claims 10-16 and 18-19 are rejected for being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (Molecules, 2014, volume 19, pages 13122-13135).
Chan teaches fermented broths (liquid ingredient) in tyrosinase and melanogenesis inhibition (title and abstract).  Chan teaches ferments of Bifidobacterium bifidum, Bifidobacterium adolescentis, Bifidobacterium infantis and Bifidobacterium longum being able to decrease/inhibit tyrosinase activity (table 1 with B16 cells).  Broths contain water which is a carrier and diluent.  Note section 2.1 regarding the fermentation process.  Chan teaches in section 2.2 provide that lactobacilli and Bifidobacterium are the two major genera of which broth is used to suppress melanogenesis and in section 2.2.1 that lactic acid, a metabolite of the bacteria, is crucial to inhibit tyrosinase activity.  Chan concludes indicating the development of novel skin whitening ingredients (conclusions).  

Claims 9, 11, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishima US 5262153 (previously cited) as evidenced by Chan (Molecules, 2014, volume 19, pages 13122-13135).
Note that lactic acid is the major fermentation metabolite of the noted bacteria and that
the claims only require the presence of the fermented metabolite with an excipient, diluent or carrier. Mishima teaches lactic acid and its derivatives for use in skin whitening (abstract).
Mishima teaches the agent as a medicine for external use or cosmetic in forms like emulsions,
packs, lotions and creams (claims 8-11 of Mishima). Mishima teaches penetration accelerant
(excipient), stabilizer (excipient), carrier and vehicle (column 7). Additionally, note the
examples of ointment, lotions, pack and cream (examples 1-7). Claim 1 of Mishima is a method
to whiten skin by administering the composition with the lactic acid.
	Chan is being used as an evidentiary reference to provide the effects of the lactic acid on inhibited tyrosinase activity and skin whitening.  Chan evidences in section 2.2.1 that lactic acid, a metabolite of lactic acid bacteria, is crucial to inhibit tyrosinase activity.  Note that claim 9 only requires the isolated metabolite, and thus, the bacteria are only necessary for the product by process limitation to produce that metabolite.  

Claims 9, 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu CN 105985918A (Espacenet English translation, previously cited) as evidenced by Chan (Molecules, 2014, volume 19, pages 13122-13135).
Since all human subjects have skin and the claim is not directed to treating a condition or
conditions involving hyperpigmentation, simply administering such a composition when found
in the prior art will provide a degree of skin whitening/lightening to a human who takes it.
Chiu teaches Isolated lactic acid (the metabolite) bacteria strains which are CP-9 (Bifidobacterium longum) and/or by-77 (Bifidobacterium breve) are provided (abstract). Chiu
teaches food or pharmaceutical compositions (abstract). Chiu teaches CCTCC NO:M2014588 (claim 1 of Chiu). Chiu teaches a physiologically acceptable excipient or diluent (claims 3 and 6 of Chiu, English translation). Chiu teaches milk drink, tea, coffee, fermented milk, cheese, yogurt or milk powder (claims 9-11 of Chiu, English translation). Chiu teaches an external dosage form or an oral dosage form and provides for solutions (liquids) and powders (English translation of Chiu). Chiu teaches inactivated strains (English translation). Chiu teaches the human body (English translation).  As humans have skin that contains melanocytes and Chiu teaches topically or orally applying the formulation to humans, it will be capable of whitening/lightening the skin of the humans who had the composition administered by teachings of Chiu. A property/characteristic of an invention does not have to be recognized at the instant time of filing when it would have been the direct result of methods performed in the prior art (MPEP 2112, section II).
	Chan is being used as an evidentiary reference to provide the effects of the isolated lactic acid from such bacteria species since Chiu provides for lactic acid from these bacteria.  Chan teaches fermented broths in tyrosinase and melanogenesis inhibition (title and abstract).  Chan teaches ferments of Bifidobacterium bifidum, Bifidobacterium adolescentis, Bifidobacterium infantis and Bifidobacterium longum being able to decrease/inhibit tyrosinase activity (table 1).  Chan teaches in section 2.2 provide that lactobacilli and Bifidobacterium are the two major genera of which broth is used to suppress melanogenesis and in section 2.2.1 that lactic acid, a metabolite of the bacteria, is crucial to inhibit tyrosinase activity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki JP2006087345A (2006, Espacenet English translation) and Chan (Molecules, 2014, volume 19, pages 13122-13135).  
  Takagaki teaches a fermented product with high physiological activity that is made with lactic acid bacterium that has tyrosinase inhibitory activity (abstract).  Takagaki teaches use of the fermented product with tyrosinase inhibitory activity in foods, cosmetics, medicine and medicated cosmetics (abstract).  Takagaki teaches using Bifidobacterium longum in table 1 and examples 2 and 4 provides for measuring tyrosinase inhibitory activity.  Takagaki also teaches Bifidobacterium as a genus.  Takagaki teaches skin whitening effects of tyrosinase inhibitors (English translation).  Takagaki teaches use in food additives, seasonings, toiletries and cosmetics (English translation).  Takagaki teaches collecting the supernatant of the ferment and also teaches a powder of the ferment (fermented product).  Takagaki teaches oral compositions like capsules, tablets, granules, tea bags, beverages, pills, powders, yogurt, and jelly among others (English translation).  Takagaki teaches lotions, emulsions, shampoos, cosmetic cream, lipstick, soap, bathing agent, facial preparations and others (English translation).   Takagaki teaches lactic acid bacteria from the genus of lactobacillus (Lactic acid fermentation).  Takagaki teaches excipients and diluted solutions (English translation).  
Takagaki does not teach the exact strains, but allows for the genus of Bifidobacterium and Bifidobacterium longum as a species.  
Chan teaches fermented broths in tyrosinase and melanogenesis inhibition (title and abstract).  Chan teaches ferments of Bifidobacterium bifidum, Bifidobacterium adolescentis, Bifidobacterium infantis and Bifidobacterium longum being able to decrease/inhibit tyrosinase activity (table 1).  Chan teaches in section 2.2 provide that lactobacilli and Bifidobacterium are the two major genera of which broth is used to suppress melanogenesis and in section 2.2.1 that lactic acid, a metabolite of the bacteria, is crucial to inhibit tyrosinase activity.  
	One of ordinary skill in the art at the time of instant filing would have included ferments of strains of the Bifidobacterium species into various oral, food and topical formulations to be administered to subjects with the expectation of inhibiting tyrosinase activity and inhibiting melanogenesis to promote skin whitening as the prior art recognizes the ability of the bacteria of the Bifidobacterium genus to have such use and effectiveness.  Thus, there was a reasonable expectation of success in combining the teachings of the prior art using various strains of these lactic acid bacteria to promote skin whitening with the inhibition of tyrosinase activity.  

Claims 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura WO 2018155660A1 (Espacenet English translation, previously cited) and Chan (Molecules, 2014, volume 19, pages 13122-13135).  
Kitamura teaches compositions with lactic acid bacteria useful for treating spots on skin (abstract and claim 1 of Kitamura).  Kitamura teaches various species of lactic acid bacteria like lactobacillus and bifidobacterium (section with heading of lactic acid bacteria in English translation).  Kitamura teaches addition to food including candies, gum, coffee, tea, yogurt, cheese and powdered foods (Addition to food, see claims of Kitamura).  Kitamura teaches cosmetics including lotions, creams, packs, lipsticks, gels and others (Effect when compositions of present invention is contained in cosmetics).  Kitamura provides for skin whitening effects when administered (English translation of Kitamura).  Kitamura teaches the composition containing/comprising a lactic acid bacteria fermented liquid (English translation of Kitamura). 
Kitamura does not teach the particular strains of bacteria of the instant claims.  
Chan teaches fermented broths in tyrosinase and melanogenesis inhibition (title and abstract).  Chan teaches ferments of Bifidobacterium bifidum, Bifidobacterium adolescentis, Bifidobacterium infantis and Bifidobacterium longum being able to decrease/inhibit tyrosinase activity (table 1).  Chan teaches in section 2.2 provide that lactobacilli and Bifidobacterium are the two major genera of which broth is used to suppress melanogenesis and in section 2.2.1 that lactic acid is crucial to inhibit tyrosinase activity.  
	One of ordinary skill in the art at the time of instant filing would have included ferments of strains of the Bifidobacterium species into various oral, food and topical formulations to be administered to subjects with the expectation of inhibiting tyrosinase activity and inhibiting melanogenesis to promote skin whitening as the prior art recognizes the ability of the bacteria of the Bifidobacterium genus to have such use and effectiveness.  Thus, there was a reasonable expectation of success in combining the teachings of the prior art using various strains of these lactic acid bacteria to promote skin whitening with the inhibition of tyrosinase activity.  
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20, 24, 25, and 29 in addition to/view of claims 1-2 and 4-7 of copending Application No. 16/940149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for metabolites of lactic acid bacterium (share two of the same strains), there use in foods and topical forms and methods of administering the compositions to a subject (subjects that would have skin).  Since all human subjects have skin and the claim is not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9, 11-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 and claims 1 and 5 of U.S. Patent No. US 10993973. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a method of administering a formulation that would have lactic acid bacteria (including the metabolites they produce). ‘973 provides for food products of the instant claims and the form of powder.  Such formulations would include excipients or diluents to produce.  Even though the claims of 973 do not provide for skin whitening, the administration of the formulation will result in skin whitening as it is the nature of the metabolite products of such bacteria.  The claims of ‘973 provide for both active and inactive bacteria where active are capable of producing their metabolites.    

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/Primary Examiner, Art Unit 1613